Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with C. Blake Steel on 16 February 2021.
The application has been amended as follows: 

1.    (Amended) A gas turbine engine comprising:
a high speed spool mechanically connecting a high pressure turbine to a high pressure compressor;
a first epicyclic gear system comprising a static first ring gear; 
a second epicyclic gear system comprising a static second ring gear; and 
a low speed spool mechanically connecting a low pressure turbine to at least one of a fan and a prop via the first epicyclic gear system and to a low pressure compressor via the second epicyclic gear system;
wherein both the static first ring gear and the static second ring gear are coupled to a common static support structure, wherein the at least one of the fan and the prop 

2.    (Original) The gas turbine engine of claim 1, wherein the first epicyclic gear system and the second epicyclic gear system comprise a common sun gear shaft.

3.    (Original) The gas turbine engine of claim 2, wherein the common sun gear shaft comprises a first portion that is forward of a second portion, wherein the first portion is mechanically connected to the first epicyclic gear system and the second portion is mechanically connected to the second epicyclic gear system.

4.    (Original) The gas turbine engine of claim 3, wherein the first portion has a different radius than the second portion.

5.    (Amended) The gas turbine engine of claim 1, wherein the static first static ring gear is directly mechanically coupled to the common static support structure.

6.    (Amended) The gas turbine engine of claim [[1]]5, wherein the static second ring gear is mechanically coupled to a portion of a structural case disposed between the low pressure compressor and the high pressure compressor.

7.    (Amended) The gas turbine engine of claim [[1]]6, wherein the common static support structure is coupled to the structural case via a support member that 

8.    (Amended) The gas turbine engine of claim [[7]]1, wherein the common static support structure is parallel to an engine central longitudinal axis of the gas turbine engine.

10.    (Original) The gas turbine engine of claim 1, wherein the at least one of the fan and the prop is the fan, wherein the fan and the low pressure compressor are configured to rotate in a same direction.

12.    (Original) The gas turbine engine of claim 1, wherein the first epicyclic gear system is a planetary-type system.

13.    (Original) The gas turbine engine of claim 12, wherein: the at least one of the fan and the prop is the fan; the first epicyclic gear system comprises a gear carrier mounted to intermediate gears; and the fan is coupled to the gear carrier.

16.    (Amended) A gas turbine engine comprising:
a high speed spool mechanically connecting a high pressure turbine to a high pressure compressor;
a first epicyclic gear system comprising a static first ring gear;
a second epicyclic gear system comprising a static second ring gear; and

a low speed spool mechanically connecting a low pressure turbine to at least one of a fan and a prop via the first epicyclic gear system and to a low pressure compressor via the second epicyclic gear system;
wherein the first epicyclic gear system and the second epicyclic gear system comprise a common sun gear shaft, wherein the common sun gear shaft comprises a first portion that is forward of a second portion, wherein the first portion is mechanically connected to the first epicyclic gear system and the second portion is mechanically connected to the second epicyclic gear system; and
wherein both the static first ring gear and the static second ring gear are coupled to a common static support structure, wherein the at least one of the fan and the prop as well as the low pressure compressor are rotatably supported, via one or more bearings, by the common static support structure.

17.    (Amended) The gas turbine engine of claim 16, wherein the static first static ring gear is directly mechanically coupled to the common static support structure.

18.    (Amended) The gas turbine engine of claim 17, wherein the static second ring gear is mechanically coupled to a portion of a structural case disposed between the low pressure compressor and the high pressure compressor.



20. (Amended) A method of operating a gas turbine engine, the method comprising: operating at least one of a fan and a prop at a first operating speed; operating a low pressure compressor at a second operating speed; wherein the at least one of the fan and the prop and the low pressure compressor are mechanically connected to a low speed spool of the gas turbine engine via a first epicyclic gear system and a second epicyclic gear system, respectively;
wherein both the first epicyclic gear system and the second epicyclic gear system comprise static ring gears.
Election/Restrictions
Claims 9, 11, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 February 2021.
This application is in condition for allowance except for the presence of claims 9, 11, 14 and 15 directed to a species non-elected without traverse.  Accordingly, claims 9, 11, 14 and 15 have been cancelled.
Allowable Subject Matter
Claims 1-8, 10, 12, 13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed invention as recited in claim 1. What is new here is single low speed spool driving both epicyclic gearings with fixed ring gears, one gearing driving a low pressure compressor and the other gearing driving either a fan or a prop. The closest prior art to the amended claims appears to be Otto et al. ‘017 B2 but does not show both epicyclic gearings 48 and 62 driven by a low speed spool. They are driven by separate spools. Therefore, since the examiner has not further objections or rejections for the claims, he is required by law to allow the application and pass the claims to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Tuesday, February 16, 2021